Citation Nr: 0016431	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a gastrointestinal disorder characterized by 
chronic gastric indigestion and claimed as ulcers.  

2.  Entitlement to service connection for a psychiatric 
disorder to include anxiety and post-traumatic stress 
disorder.  

3.  Entitlement to service connection for hearing loss of the 
left ear.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1943 to 
May 1946 and from October 1950 to November 1951.  

This appeal arises from an August 1997 rating action of the 
Jackson, Mississippi, regional office (RO).  In that 
decision, the RO denied the issue of whether new and material 
evidence had been received sufficient to reopen a claim of 
entitlement to service connection for a gastrointestinal 
disorder characterized by chronic gastric indigestion and 
claimed as ulcers and also denied the claims for service 
connection for a psychiatric disorder to include anxiety and 
post-traumatic stress disorder (PTSD), hearing loss of the 
left ear, and tinnitus.  

In a July 1997 statement, the veteran requested dental 
assistance.  This matter is not inextricably intertwined with 
the current appeal and is, therefore, referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The unappealed October 1989 RO decision, which denied the 
claim of entitlement to service connection for a stomach 
disability, constitutes the last final disallowance of the 
veteran's claim for service connection for this disorder.  

2.  Evidence received since the October 1989 decision, by 
itself or with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
gastrointestinal disorder characterized by chronic gastric 
indigestion and claimed as ulcers.  

3.  The record contains no competent medical evidence of a 
current psychiatric disorder, including either anxiety or 
PTSD.  

4.  The veteran's claim for service connection for hearing 
loss of the left ear is plausible.  

5.  The veteran's claim for service connection for tinnitus 
is plausible.  


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1989 denial of service 
connection for a stomach disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 19.117, 19.129(a), 19.192 
(1989); 38 C.F.R. §§ 3.104, 20.302, (1999).  

2.  The evidence received subsequent to the October 1989 RO 
decision, which denied service connection for a stomach 
disorder, is not new and material evidence, and the veteran's 
claim has not been reopened.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.307, 3.309 (1999).

3.  The claim of entitlement to service connection for a 
psychiatric disorder, to include anxiety and PTSD, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim of entitlement to service connection for 
hearing loss of the left ear is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

5.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition To Reopen Claim For Service Connection
For A Gastrointestinal Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Furthermore, service connection will be granted for peptic 
ulcers (gastric or duodenal) if such a disorder is manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The evidence of record at the time of the October 1989 
decision may be briefly summarized.

The service medical records from the veteran's first period 
of active military duty are negative for complaints of, 
treatment for, or findings of a gastrointestinal disorder.  
The veteran was hospitalized at a VA facility in April 1950 
for abdominal pain.  The clinical history indicated he had 
stomach trouble over the last 5 to 6 years.  He was 
discharged in May 1950 with a diagnosis of chronic gastric 
indigestion.  

In April 1950, the veteran filed a claim for service 
connection for a stomach ulcer for which he received 
treatment in 1944 and 1946.  By a July 1950 rating action, 
the RO denied service connection for a gastrointestinal 
disorder.  At that time, the RO determined that the service 
medical records showed no evidence of stomach pathology and 
there was no evidence relating the chronic gastric 
indigestion to the veteran's service.  The veteran was 
notified of that decision and of his appellate rights.  He 
did not appeal this determination.

Service medical records from the veteran's second period of 
active military duty are incomplete without the entrance and 
separation examination reports.  The Board is aware that in 
such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The available records are negative for treatment 
for a gastrointestinal disorder.  These records show he was 
hospitalized in February 1951 for acute pharyngitis.  The 
clinical history indicated that he had been hospitalized for 
joint problems in March 1950 and at that time he had a 
nervous stomach.

The veteran received intermittent treatment at private 
facilities from 1968 to 1989 for various disorders.  These 
records show that he was seen in February 1982 for frequent 
indigestion.  In February 1985, he was treated for probable 
viral acute gastroenteritis.  

In September 1987 was evaluated for vague abdominal pain.  An 
intravenous pyelogram (IVP) with nephrotomogram, a barium 
enema, and upper gastrointestinal series showed no evidence 
of a stomach disorder.  

At a personal hearing conducted before a hearing officer at 
the RO in March 1989, the veteran testified that he has had 
stomach problems since his first period of active service.  
He stated that he was hospitalized in Stockton, California 
for his stomach disorder in 1944.  He reported that he was 
also treated when he was in Europe.

Received in June 1989 were records from the hospital 
admission card created by the Office of the Surgeon General, 
Department of the Army.  These records contain no indication 
of hospitalization for a stomach disorder during either 
period of active duty

In October 1989, the hearing officer determined that the 
evidence did not establish a service connection for a stomach 
disorder.  The veteran was notified of this decision in 
November 1989.  The veteran did not file a notice of 
disagreement with the denial.  Consequently, the RO's October 
1989 decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 19.117, 19.129(a), 19.192 (1989); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

However, the veteran may reopen this claim by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has determined that the credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Derwinski, 3 Vet.App. 510 (1992).  

The Court has held that, in making a determination as to 
whether new and material evidence has been submitted to 
reopen a previously denied final decision, a three-step 
process is required.  First, it must be determined whether 
new and material evidence has, in fact, been submitted.  If 
new and material evidence has been found to have been 
submitted, a decision must then be made as to whether, 
immediately upon reopening, the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim 
is found to be well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.  Elkins v. West, 
12 Vet.App. 209 (1999).

The evidence received since the previous RO denial in October 
1989 includes VA and private medical records showing 
treatment for various disorders from 1993 to 1997.  These 
records show he was seen in August 1997 at a VA outpatient 
clinic for complaints of constant stomach problems such as an 
"upset" stomach, occasional diarrhea, and increased gas.  
An examination showed tenderness in the left lower quadrant.  
A hearing was held at the RO in December 1997.

While the veteran's statements are deemed competent in 
describing a symptom of a disability or an incident which 
occurred during service, any assertions of medical causation 
alone are not probative because lay persons (e.g., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet.App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  

To summarize the additional medical record which was received 
after the October 1989 RO decision and which was dated in 
August 1997 simply reflects recent stomach complaints, many 
years after service, and is cumulative in nature. 
Thus, the additional evidence received since the October 1989 
RO decision is not probative as to whether the veteran has a 
gastrointestinal disorder that was incurred in, or aggravated 
by, his active military service.  

This additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's claim for service connection for a 
gastrointestinal disorder characterized by chronic gastric 
indigestion and claimed as ulcers.  See 38 C.F.R. § 3.156(a) 
(1999).  Accordingly, the additional evidence is not new and 
material, and the veteran's claim for service connection for 
a gastrointestinal disorder characterized by chronic gastric 
indigestion and claimed as ulcers has not been reopened.  

Where new and material evidence has not been submitted to 
reopen a finally disallowed claim, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  See Graves 
v. Brown, 8 Vet.App. 522, 524-525 (1996); Robinette v. Brown, 
8 Vet.App. 69, 78 (1995).  In the present case, the RO 
adequately fulfilled its obligation under § 5103(a) with the 
September 1997 statement of the case, the October 1997 
supplemental statement of the case, and the June 1998 
supplemental statement of the case and hearing officer's 
decision.  


II.  Service Connection for a Psychiatric Disorder,
To Include Anxiety and PTSD

Initially, with regard to the veteran's claim for service 
connection for PTSD, the Board notes that the veteran failed 
to report for a VA PTSD examination which had been scheduled 
in December 1997.  Further review of the claims folder 
indicates that this VA PTSD examination was the only such 
evaluation that had been scheduled for the veteran.  
According to the pertinent regulation, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, which was scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a, b) (1999).  
In the present case, therefore, the veteran's claim for 
service connection for PTSD will be addressed based on the 
evidence of record.  

As the Board discussed in the previous portion of this 
decision, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

38 C.F.R. § 3.304(f) (1999) provides that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  See also 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

The Court has held that in order to be a well-grounded claim, 
there must be competent evidence of a current disability (a 
medical diagnosis); incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

During his hearing conducted at the RO in December 1997, the 
veteran testified that, while serving in Korea, he saw the 
"mashed flat" bodies of dead enemy soldiers who had been 
run over by tanks as well as various body parts "hanging up 
in the . . . trees."  T. at 7.  Additionally, the veteran 
testified that, during his World War II service, he 
participated in the Battle of the Bulge.  T. at 10.  
According to his testimony, these in-service episodes caused 
him to develop "bad" nerves.  T. at 8, 10-11.  

The service medical records from both of the veteran's 
periods of active military duty are negative for complaints 
of, treatment for, or findings of a psychiatric disorder, 
including anxiety or PTSD.  These records show he was 
hospitalized in February 1951 for acute pharyngitis.  The 
clinical history indicated that he had been hospitalized for 
joint problems in March 1950 and at that time he had a 
nervous stomach.

The veteran received intermittent treatment at VA and private 
facilities for various complaints from 1968 to 1997.  These 
reports reflect that in February 1982 he was seen at a 
private facility.  At that time veteran was found to be 
nervous and anxious.  

In December 1997, the veteran underwent a VA mental disorders 
(other than PTSD and eating disorders) examination.  At that 
time the veteran reported that he was in combat.  He 
indicated that he was treated by a private physician in 1952 
or 1953 for a nervous stomach.  He reported that his nerves 
were kind of bad and if he was rushed he became really 
nervous. Following the examination and a review of his claims 
folder, the examiner concluded that the veteran "does not 
satisfy psychiatry diagnostic criteria."  

To summarize, the veteran is competent to describe in-service 
events.  However, as a layperson, he is not competent to 
diagnosis a psychiatric disability.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Significantly, the 
veteran has not submitted any competent medical evidence, nor 
is there any competent medical evidence of record, of a 
current psychiatric disability, including either anxiety or 
PTSD.  Accordingly, the claim is not well grounded and must 
be denied.  

III.  Service Connection for Left Ear Hearing Loss and 
Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  See also 
Caluza v. Brown, 7 Vet.App. 498 (1995).

At the December 1997 hearing, the veteran testified that 
during his active duty, he was assigned to an engineer unit 
which was attached to an artillery unit; that he helped to 
furnish the artillery unit with battlefield illumination; and 
that, as a result of this in-service responsibility, he was 
exposed to acoustic trauma on a regular basis (e.g., constant 
noise and loud blasts) which has now resulted in hearing loss 
in his left ear as well as tinnitus. 

According to the veteran's service personnel records, the 
veteran served as a light truck driver during his first 
period of active duty and as a field illumination crewman 
during his second period of active service.  His miliary 
records show that he had almost 9 months of foreign service 
and served in Korea.  He was assigned to the 92nn Engr. SLT 
Co.  The veteran is competent to describe incidents, which 
occurred during active duty.  His military records are 
consistent with his hearing testimony.  Thus, the Board is 
satisfied that he was exposed to acoustic trauma during 
service. 

The service medical records from both of the veteran's 
periods of active military duty are negative regarding 
complaint or finding relative to left ear hearing loss and 
tinnitus.  A private audiogram completed in October 1993 
appears to reflect a left ear hearing loss.  Subsequent VA 
reports dated in June and August 1997 indicate continued 
complaints of left ear hearing impairment.  

In view of the veteran's testimony regarding his in-service 
exposure to noise and associated symptoms, and medical 
evidence of current left ear hearing loss disability, the 
Board concludes that his claims for service connection for 
hearing loss in his left ear and for tinnitus are well 
grounded.  


ORDER

New and material evidence not having been received, the claim 
for service connection for a gastrointestinal disorder 
characterized by chronic gastric indigestion and claimed as 
ulcers is denied.  

Service connection for a psychiatric disorder, to include 
anxiety and PTSD, is denied.  

The claims for service connection for hearing loss of the 
left ear and tinnitus are well grounded and to this extent 
only, the appeal is granted.  


REMAND

VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The duty to assist may also include a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

In this regard, the evidence reflects that the veteran was 
exposed to acoustic trauma during active duty which the 
veteran testified caused the hearing loss and tinnitus.  The 
recent private audiogram reflects a left ear hearing loss 

In view of these facts, this case is REMANDED to the RO for 
the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical records 
pertaining to treatment for left ear 
hearing loss and tinnitus since his 
release from active duty, which are not 
of record.  The RO should inform the 
veteran that he has the opportunity to 
submit any additional evidence and 
arguments in support of his claim.

2.  The RO should request the Jackson VA 
medical facility to furnish copies of any 
additional treatment records covering the 
period from August 1997 to the present.

3.  Thereafter, the RO should request 
that the veteran be scheduled for an 
examination by a specialist in ear 
disorders to determine the nature, 
severity, and etiology of any left ear 
hearing loss and any tinnitus.  In 
addition to an audiological examination, 
any other testing deemed necessary.  The 
examiner should obtain a detailed history 
from the veteran of noise exposure during 
service and since his release from 
service.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion as to whether it is at 
least as likely as not that any left ear 
hearing loss, and any tinnitus, found is 
related to the veteran's military 
service, to include in-service acoustic 
trauma.  A complete rational for any 
opinion expressed should be included in 
the examination report.

4.  The RO should thereafter re-
adjudicate the issues of entitlement to 
service connection for left ear hearing 
loss and for tinnitus.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which includes a discussion of 
all pertinent evidence received since the 
last supplemental statement of the case 
was furnished.  

After the veteran and his representative have been given 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals



 



